Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 06/14/2022 is acknowledged.
Claim rejections under 35 U.S.C. § 112 in the Office action of 03/18/2022 are withdrawn.

Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive.
Amended independent claim 1 is rejected as given below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 9,157,261; Rahilly). For simplicity, where ever possible, applicant’s reference numerals are used.  
As to claim 1, D1 discloses a latch (Figures 1-12) comprising: 
a latch enclosure 12; and 
a latch assembly 16, 30, 40 housed at least partially within the latch enclosure 12, wherein the latch assembly comprises: 
a lever 30, 40 mounted to the latch enclosure via a first pivot pin 12B and comprising a handle section 310 disposed at least partially outside the latch enclosure 12 and a force transfer section (312; as shown below in the annotated Figure) integrated with the handle section 310 and disposed inside the latch enclosure (Figure 1B and as shown below), and a force application section 320 disposed outside the latch enclosure 12 to receive a force to cause the lever to move about the first pivot pin 12B (lever including 312, 310, and 320 moves from locking to unlocking positions [Col.5, L1-10]; 46 of force application section 320 contacts cam assembly 50 to move to lock or unlock position of the lever 312, 310, and 320 [Col.5, L26-27, 56-61]; thus force application section 320 receives a force and moves the lever about 12B); and 
a hook 16 mounted at least partially within the latch enclosure 12 via a second pivot pin 12A, where the hook comprises a first end engaged with the force transfer section (end of 16 that engages with the force transfer section defines the first end) and a second end protruding outside of the latch enclosure to engage with a receiving structure (92 of 90 [102]; Col.6, L5-7) (end of 16 that engages with 92 defines the second end), wherein a movement of the lever 30 about the first pivot pin 12B causes a movement of the hook 16 about the second pivot pin 12A via the force transfer section (lever 40 has a locked position and engages the latch 16, and has an unlocked position when lever 40 does not engage the latch 16;lever 40 and hook 16 pivot in their respective pivots axis; Figures 7A-7C; Col.5, L8-11.)  


    PNG
    media_image1.png
    791
    745
    media_image1.png
    Greyscale



As to claim 2, D1 discloses the latch of claim 1, wherein the lever 30, 40 further comprises side wall sections between the handle section and the force transfer section, wherein the side wall sections comprise openings to receive the first pivot pin (axial surfaces of 30, 40 has an opening for 12B.)  

As to claim 3, D1 discloses the latch of claim 1, wherein the hook 16 comprises an opening located between the first end and the second end to receive the second pivot pin (Figures 1A, 1B.)  

As to claim 4, D1 discloses the latch of claim 3, wherein the latch assembly further comprises a first spring 68 to bias the hook 16 such that the first end of the hook applies pressure on the force transfer section of the lever (when the lever 40 is locked, the latch is in first position; Col.2, L33-35; the latch spring 68 urges the latch 16 to second position; Col.5, L28-30; thus the first end of hook applies a pressure on the force transfer section of the lever 40.)  
 
Allowable Subject Matter
Claims 11-20 are allowed.
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112. The examiner can normally be reached Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN CUMAR/Primary Examiner, Art Unit 3675